Citation Nr: 1532709	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Brogdon, Siobhan


INTRODUCTION

The Veteran served on active duty from February 1961 to March 1986.  He had service in Vietnam.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2012 rating decision of the VA Regional Office (RO) in Roanoke, Virginia that denied service connection for sleep apnea.  

The Veteran was afforded a hearing in May 2015 in Washington, DC before the undersigned.  The transcript is of record.  

Following review of the record, the appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Additional development of the claim is required prior to disposition of the issue on appeal.  

While service treatment records do not reflect any sleep complaints, the Veteran asserts and has presented testimony to the effect that he experienced symptoms emblematic of sleep apnea during service in the early to mid-1970s and now has a diagnosis of that disorder for which service connection should be granted.  He maintains that for years prior to discharge, he routinely experienced symptoms that included constant awakening with an inability to go back to sleep, snoring, coughing and choking, and other breathing problems that only later became officially characterized as sleep apnea.  

The Veteran filed a claim for depression-related problems in June 2010 and indicated that these included getting to sleep and remaining asleep for periods longer than 1 1/2 hours.  He stated that he frequently got no more than four to five total hours of sleep nightly. 

The Veteran was afforded a VA examination in March 2011 for posttraumatic stress disorder (PTSD) purposes and provided history to the effect that he had had difficulty falling asleep and remaining asleep for many years.  He said that he often awoke prematurely during the night and that his sleep quality was poor with tossing, turning, sweating and thrashing.  

Service connection for PTSD and adjustment disorder with depressed mood was granted by rating action dated in March 2011.

A VA outpatient record dated in April 2011 reflects that the appellant was evaluated in the sleep medicine clinic with complaints of snoring, daytime sleepiness and observed breathing stoppages.  In July 2011, he was informed that a sleep study in June 2011 showed obstructive sleep apnea.  

On personal hearing in May 2015, the Representative requested that the Veteran be afforded a current VA examination if the benefit sought on appeal was not granted.  The Veteran has not had a VA compensation and pension examination in this regard.  The Board is thus of the opinion that a current examination should be scheduled and a medical opinion should be obtained.  

During the hearing, the Veteran indicated that he receives treatment for sleep apnea at the Hampton, Virginia VA.  The Board observes that the most recent records date through July 2011.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from August 2011 through the present should be requested and associated with the claims folder or the electronic file.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA records from the Hampton, Virginia VA outpatient clinic dating from August 2011 through the present and associate with the claims folder or Virtual VA/VBMS.  All attempts to request records should be documented.  

2.  Schedule the Veteran for a VA examination by a physician who specializes in sleep apnea (preferably by one has not seen him previously) to determine whether it is at least as likely as not (50 percent or greater probability) that the reported complaints of sleep problems in service were due to sleep apnea, or that sleep apnea is otherwise related to the Veteran's military service.  A comprehensive clinical history must be obtained, to include a discussion of the Veteran's documented medical history and assertions.  The examiner must be provided access to the claims folder and Virtual VA/VBMS.

A detailed and complete rationale for all conclusions should be set forth in the examination report.

3.  The AOJ should ensure that the clinical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




